Case 2:20-cv-01121-CRE Document 6-3 Filed 07/31/20 Page 1 of 1

“£

Exhrbre 3

10.

Were there any witnesses to the alleged discrimination or harassment?

No , X Yes

 

 

Name(s) of witness(es) oo

Address(es) of witness(es) Gf known):

 

 

Phone number(s) of witness(es) (if known):

 

 

What specific events or facts can the witness(es) support? (Attach additional sheets if
necessary.) ,

Emails and documents sent to Holly McCoy on 11/ 19/19.

 

What remedy or remedies would resolve your complaint? (Attach additional sheets if
necessary.)

Fair/proper grading. Actual, filled out, grading rubrics. Stop the rude comments. Answer

students questions. |

 

Do you want this handled as an informal or asa _X___ formal complaint?

I swear or affirm that the information I have given is true to the best of my knowledge,
information and belief.

Wt _f Mon | 12/9/19

Signature Date
